RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0967-16T3

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

           Plaintiff-Respondent,

v.

J.L.,

           Defendant-Appellant,

and

N.S.,

     Defendant.
_______________________________________

IN THE MATTER OF THE GUARDIANSHIP

OF J.L., Jr. and K.L., Minors.
_______________________________________

                    Submitted September 13, 2018 – Decided September 24, 2018

                    Before Judges Reisner and Mawla
            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Passaic County,
            Docket No. FG-16-0098-15.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Dianne Glenn, Designated Counsel, on the
            brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Jessica M. Steinglass, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Lisa M. Black, Designated
            Counsel, on the brief).

PER CURIAM

      Defendant J.L. appeals from an August 10, 2016 order terminating his

parental rights to his two children, J.L., Jr. and K.L., and an October 31, 2016

order denying his reconsideration motion. After a four-day trial, during which

both parents testified, Judge Richard M. Freid terminated J.L.'s parental rights,

finding that as to J.L., the Division of Child Protection and Permanency

(Division) had satisfied all four prongs of the best interests of the child test set

forth in N.J.S.A. 30:4C-15.1(a). On the other hand, Judge Freid determined

that the children's mother, co-defendant N.S., had successfully completed the

services offered to her, and had made significant progress in overcoming her



                                                                           A-0967-16T3
                                        2
parenting deficits. Accordingly, the judge found that the Division did not

satisfy the second and fourth prongs with respect to N.S. 1

      On this appeal, J.L. raises two issues, which he presents in the following

points:

            THE AUGUST 10, 2016, JUDGMENT OF
            GUARDIANSHIP      SHOULD   BE   REVERSED
            BECAUSE THE TRIAL COURT MISAPPLIED THE
            LEGAL PRINCIPLES OF THE "BEST INTEREST
            OF THE CHILD STANDARD", N.J.S.A. 30:4C-
            15.1(a), AS THE DIVISION DID NOT PRESENT
            CLEAR AND CONVINCING EVIDENCE AT THE
            GUARDIANSHIP TRIAL THAT THERE WERE NO
            ALTERNATIVES       TO   TERMINATION   OF
            PARENTAL RIGHTS AND THAT TERMINATION
            OF J.L.'S PARENTAL RIGHTS WOULD NOT DO
            MORE HARM THAN GOOD TO [J.L. Jr.] AND
            [K.L.].

                  Prong Three. The trial [court] erred in its
                  legal conclusion that there were no
                  alternatives to termination of parental
                  rights as it provided an alternative for
                  N.S. and reopened the protective services
                  litigation to allow N.S. additional time to
                  complete       services    to    effectuate
                  reunification.

                  Prong Four. The trial [court] erred in its
                  legal conclusion that termination of J.L.'s
                  parental rights will not do more harm than

1
  The Division's brief advises us that in 2017, the Division filed another
guardianship complaint seeking termination of N.S.'s parental rights. While
we note this information, it is not a factor in our decision here.
                                                                       A-0967-16T3
                                       3
                   good as it reopened the protective services
                   litigation for N.S. with the goal of
                   reunification and the children will not
                   receive any benefit by severing the
                   parental relationship with J.L.

      In essence, J.L. argues that it was unfair for the trial court to give N.S.

more time to receive services toward the goal of reuniting with the children,

while denying him the same opportunity. He also contends that termination of

his parental rights was not in the children's best interests. After reviewing the

record, we agree with Judge Freid that the two parents were not similarly

situated. We also agree with Judge Freid that termination of J.L.'s parental

rights was in the children's best interests, regardless of whether N.S. retained

her parental rights. In fact, N.S.'s willingness to end her relationship with J.L.,

and raise the children without him, weighed in favor of giving her more time.

We affirm for the reasons stated in the judge's seventy-page written opinion

issued on August 10, 2016, and his October 31, 2016 oral opinion denying

reconsideration.   J.L.'s appellate arguments are without sufficient merit to

warrant further discussion, beyond the following brief comments. R. 2:11-

3(e) (1 ) (E).

      Judge Freid's opinion reviewed the evidence in great detail. A summary

will suffice here. J.L. is cognitively impaired and has severe mental illness,


                                                                          A-0967-16T3
                                       4
which can cause him to engage in inappropriate, threatening, and sometimes

violent conduct toward those around him. He has a history of engaging in

domestic violence and drug abuse.         Over a period of several years, J.L.

repeatedly failed to cooperate with the Division's efforts to provide him with

treatment, and failed to take his psychiatric medication.       He sometimes

behaved inappropriately toward the children at supervised visits, eventually

leading to the suspension of his visitation opportunities.       The Division

presented unrebutted expert testimony that J.L. was incapable of safely

parenting the children and would require years of successful therapy before he

might become able to care for them.

      On the other hand, by the time of the trial, N.S. had completed a drug

treatment program and other services, and she was committed to raising the

children on her own. In fact, the evidence supported a conclusion that she

could only safely parent the children if she was not co-parenting with J.L., due

to his mental illness and history of domestic violence. 2 Neither child had a

secure parent-child bond with J.L. They both had a secure bond with their



2
  During the October 31, 2016 oral argument of J.L.'s reconsideration motion,
his counsel candidly advised Judge Freid that another Family Part judge had
recently entered a final restraining order against J.L. based on domestic
violence against N.S.
                                                                       A-0967-16T3
                                      5
resource parents, who could mitigate any harm that might result from

termination of J.L.'s parental rights.

      Our review of Judge Freid's decision is limited and deferential. We will

not disturb a trial judge's factual findings so long as they are supported by

substantial credible evidence. See N.J. Div. of Youth & Family Servs. v. R.G.,

217 N.J. 527, 552 (2014).       We defer to the judge's evaluation of witness

credibility, and to his expertise in family court matters.       Id. at 552-53.

Because the record contains substantial credible evidence to support Judge

Freid's findings, there is no basis for us to disturb his well-reasoned decision.

While we do not doubt that J.L. loves his children, he is not capable of caring

for them. They need, and are entitled to, the security of a permanent home,

either with their resource parents or with N.S.

      Affirmed.




                                                                        A-0967-16T3
                                         6